 



Exhibit 10.21
Vice President Level and Above (excluding CEO)
iPass Inc.
Restricted Stock Grant Notice
(2003 Equity Incentive Plan)
iPass Inc. (the “Company”), pursuant to Section 7(a) of the Company’s 2003
Equity Incentive Plan (the “Plan”), hereby awards to Participant the right to
acquire that number of shares of the Company’s Common Stock set forth below (the
“Award”). This Award shall be evidenced by a Restricted Stock Award Agreement
(the “Award Agreement”). This Award is subject to all of the terms and
conditions as set forth herein and in the applicable Award Agreement and the
Plan, each of which are attached hereto and incorporated herein in their
entirety.

             
 
  Participant:        
 
           
 
  Date of Grant:        
 
           
 
  Vesting Commencement Date:        
 
           
 
  Number of Shares Subject to Award:        
 
           
 
  Payment for Common Stock:   Participant’s services to the Company    

Vesting Schedule: The shares subject to the Award shall vest with respect to
1/4th of the shares on the date one year from the Vesting Commencement Date, and
with respect to the remaining shares in a series of three (3) equal annual
installments over the three (3)-year period measured from the first anniversary
of the Vesting Commencement Date; provided, however, that the Participant’s
Continuous Service has not terminated prior to each such vesting date. If shares
subject to the Award vest on a day that does not occur during a “window period,”
vesting may be delayed as provided in Section 4 of the Award Agreement. In
addition, in the event that the Participant is a participant in any plans or
arrangements of the Company with respect to the acceleration of unvested options
held by the Participant in certain circumstances (“Acceleration Arrangements”),
the vesting of the Award may be accelerated as set forth in such Acceleration
Arrangements .
Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this Restricted Stock Grant Notice, the Award
Agreement, and the Plan. Participant further acknowledges that as of the Date of
Grant, this Restricted Stock Grant Notice, the Award Agreement and the Plan
(and, if applicable, any Acceleration Arrangements) set forth the entire
understanding between Participant and the Company regarding the acquisition of
the Common Stock pursuant to the Award specified above and supersede all prior
oral and written agreements on that subject with the exception of (i) Awards
previously granted and delivered to Participant under the Plan, and (ii) the
following agreements only:

                 
 
  Other Agreements:                      
 
                iPass Inc.       Participant
 
               
By:
                                  Signature       Signature
 
               
Title:
          Date:    
 
               
 
               
Date:
               
 
               
 
                Attachments: Restricted Stock Award Agreement, and 2003 Equity
Incentive Plan

 



--------------------------------------------------------------------------------



 



iPass Inc.
2003 Equity Incentive Plan
Restricted Stock Award Agreement
     Pursuant to the Restricted Stock Grant Notice (“Grant Notice”) and this
Restricted Stock Award Agreement (“Agreement”), iPass Inc. (the “Company”) has
awarded you (“Participant”) the right to acquire shares of Common Stock from the
Company pursuant to Section 7(a) of the Company’s 2003 Equity Incentive Plan
(the “Plan”) for the number of shares indicated in the Grant Notice
(collectively, the “Award”). The Award is granted in exchange for past or future
services to be rendered by you to the Company or an Affiliate. In the event
additional consideration is required by law so that the Common Stock acquired
under this Agreement is deemed fully paid and nonassessable, the Board shall
determine the amount and character of such additional consideration to be paid.
Defined terms not explicitly defined in this Agreement but defined in the Plan
shall have the same definitions as in the Plan.
     The details of your Award, in addition to those set forth in the Grant
Notice, are as follows.
     1. Acquisition of Shares. By signing the Grant Notice, you hereby agree to
acquire from the Company, and the Company hereby agrees to issue to you, the
aggregate number of shares of Common Stock specified in your Grant Notice for
the consideration set forth in Section 3 and subject to all of the terms and
conditions of the Award and the Plan. You may not acquire less than the
aggregate number of shares specified in the Grant Notice.
     2. Closing. Your acquisition of the shares shall be consummated as follows:
          (a) You will acquire the shares by delivering your Grant Notice,
executed by you in the manner required by the Company, to the Corporate
Secretary of the Company, or to such other person as the Company may designate,
during regular business hours, on the date that you have executed the Grant
Notice (or at such other time and place as you and the Company may mutually
agree upon in writing) (the “Closing Date”) along with any consideration, other
than your past or future services, required to be delivered by you by law on the
Closing Date and such additional documents as the Company may then require.
          (b) The Company will direct the transfer agent for the Company to
deliver to the Escrow Agent pursuant to the terms of Section 9 below, the
certificate or certificates evidencing the shares of Common Stock being acquired
by you. You acknowledge and agree that any such shares may be held in book entry
form directly registered with the transfer agent or in such other form as the
Company may determine.
     3. Consideration. Unless otherwise required by law, the shares of Common
Stock to be delivered to you on the Closing Date shall be deemed paid, in whole
or in part in exchange for past and future services to be rendered to the
Company or an Affiliate in the amounts and to the extent required by law.

 



--------------------------------------------------------------------------------



 



     4. Vesting.
          (a) The shares will vest as provided in the Vesting Schedule set forth
in your Grant Notice, provided that vesting shall cease upon the termination of
your Continuous Service. Notwithstanding the foregoing, in the event that you
are subject to the Company’s Stock Trading By Officers, Directors, and Access
Employees policy (or any successor policy) and any shares covered by your Award
vest on a day (the “Original Vest Date”) that does not occur during a “window
period” applicable to you as determined by the Company in accordance with such
policy, then such shares shall not vest on such Original Vest Date and shall
instead vest on the earliest to occur of the following: (i) the first day of the
next “window period” applicable to you pursuant to such policy; (ii) your
Involuntary Termination Without Cause (as defined in Section 4(b) below) after
the Original Vest Date; or (iii) the day that is sixty (60) days after the
Original Vest Date. Shares acquired by you that have vested in accordance with
the Vesting Schedule set forth in the Grant Notice and this Section 4(a) or any
other provision of the Plan are “Vested Shares.” Shares acquired by you pursuant
to this Agreement that are not Vested Shares are “Unvested Shares.”
          (b) For purposes of this Agreement, “Involuntary Termination Without
Cause” shall mean the Company’s termination of your Continuous Service unless
such termination was on account of the occurrence of any of the following:
(i) your commission of any felony or any crime involving fraud, dishonesty or
moral turpitude; (ii) your attempted commission of, or participation in, a fraud
or act of dishonesty against the Company or an Affiliate; (iii) your
intentional, material violation of any material contract or agreement between
you and the Company or an Affiliate or any statutory duty owed to the Company or
an Affiliate; (iv) your unauthorized use or disclosure of confidential
information or trade secrets of the Company or an Affiliate; or (v) your gross
misconduct. The determination that your Continuous Service was terminated due to
an Involuntary Termination Without Cause shall be made by the Company in its
sole discretion. Any such determination by the Company for the purposes of this
Agreement shall have no effect upon any determination of the rights or
obligations of you or the Company for any other purpose.
     5. Right of Reacquisition. The Company shall simultaneously with the
termination of your Continuous Service automatically reacquire (the
“Reacquisition Right”) for no consideration all of the Unvested Shares, unless
the Company agrees to waive its Reacquisition Right as to some or all of the
Unvested Shares. Any such waiver shall be exercised by the Company by written
notice to you or your representative (with a copy to the Escrow Agent, as
defined below) within ninety (90) days after the termination of your Continuous
Service, and the Escrow Agent may then release to you the number of Unvested
Shares not being reacquired by the Company. If the Company does not waive its
reacquisition right as to all of the Unvested Shares, then upon such termination
of your Continuous Service, the Escrow Agent shall transfer to the Company the
number of Unvested Shares the Company is reacquiring. The Reacquisition Right
shall expire when all of the shares have become Vested Shares.
     6. Capitalization Changes. The number of shares of Common Stock subject to
your Award and referenced in your Grant Notice may be adjusted from time to time
for changes in capitalization pursuant to Section 11(a) of the Plan.

2



--------------------------------------------------------------------------------



 



     7. Certain Corporate Transactions. In the event of a Corporate Transaction
as defined in the Plan, the Reacquisition Right may be assigned by the Company
to the successor of the Company (or such successor’s parent corporation), if
any, in connection with such transaction. To the extent the Reacquisition Right
remains in effect following such transaction, it shall apply to the new capital
stock or other property received in exchange for the Common Stock in
consummation of the transaction, but only to the extent the Common Stock was at
the time covered by such right.
     8. Securities Law Compliance. You may not be issued any Common Stock under
your Award unless the shares of Common Stock are either (i) then registered
under the Securities Act of 1933, as amended (the “Securities Act”), or (ii) the
Company has determined that such issuance would be exempt from the registration
requirements of the Securities Act. Your Award must also comply with other
applicable laws and regulations governing the Award, and you shall not receive
such Common Stock if the Company determines that such receipt would not be in
material compliance with such laws and regulations.
     9. Escrow of Unvested Common Stock. As security for your faithful
performance of the terms of this Agreement and to insure the availability for
delivery of your Common Stock upon execution of the Reacquisition Right provided
in Section 5, above, you agree to the following “Joint Escrow” and “Joint Escrow
Instructions,” and you and the Company hereby authorize and direct the Corporate
Secretary of the Company or the Corporate Secretary’s designee (“Escrow Agent”)
to hold the documents delivered to Escrow Agent pursuant to the terms of this
Agreement and of your Grant Notice, in accordance with the following Joint
Escrow Instructions:
          (a) In the event you cease your Continuous Service, the Company shall
pursuant to the Reacquisition Right, automatically reacquire for no
consideration all Unvested Shares, as of the date of such termination, unless
the Company elects to waive such right as to some or all of the Unvested Shares.
If the Company (or its assignee) elects to waive the Reacquisition Right, the
Company or its assignee will give you and Escrow Agent a written notice
specifying the number of shares of stock not to be reacquired. You and the
Company hereby irrevocably authorize and direct Escrow Agent to close the
transaction contemplated by such notice as soon as practicable following the
date of termination of service in accordance with the terms of this Agreement
and the notice of waiver, if any.
          (b) Vested Shares shall be delivered to you upon your request given in
the manner provided in Section 19 for providing notice.
          (c) At any closing involving the transfer or delivery of some or all
of the property subject to the Grant Notice and this Agreement, Escrow Agent is
directed (i) to date any stock assignments necessary for the transfer in
question, (ii) to fill in the number of shares being transferred, and (iii) to
deliver same, together with the certificate, if any, evidencing the shares of
Common Stock to be transferred, to you or the Company, as applicable.
          (d) You irrevocably authorize the Company to deposit with Escrow Agent
the certificates, if any, evidencing shares of Common Stock to be held by Escrow
Agent hereunder and any additions and substitutions to said shares as specified
in this Agreement. You do hereby

3



--------------------------------------------------------------------------------



 



irrevocably constitute and appoint Escrow Agent as your attorney-in-fact and
agent for the term of this escrow to execute with respect to such securities and
other property all documents of assignment and/or transfer and all stock
certificates necessary or appropriate to make all securities negotiable and
complete any transaction herein contemplated.
          (e) This escrow shall terminate upon the expiration or application in
full of the Reacquisition Right, whichever occurs first, and the completion of
the tasks contemplated by these Joint Escrow Instructions.
          (f) If at the time of termination of this escrow, Escrow Agent should
have in its possession any documents, securities, or other property belonging to
you, Escrow Agent shall deliver all of same to you and shall be discharged of
all further obligations hereunder.
          (g) Except as otherwise provided in these Joint Escrow Instructions,
Escrow Agent’s duties hereunder may be altered, amended, modified, or revoked
only by a writing signed by all of the parties hereto.
          (h) Escrow Agent shall be obligated only for the performance of such
duties as are specifically set forth herein and may rely and shall be protected
in relying or refraining from acting on any instrument reasonably believed by
Escrow Agent to be genuine and to have been signed or presented by the proper
party or parties or their assignees. Escrow Agent shall not be personally liable
for any act Escrow Agent may do or omit to do hereunder as Escrow Agent or as
attorney-in-fact for you while acting in good faith and any act done or omitted
by Escrow Agent pursuant to the advice of Escrow Agent’s own attorneys shall be
conclusive evidence of such good faith.
          (i) Escrow Agent is hereby expressly authorized to disregard any and
all warnings given by any of the parties hereto or by any other person or
corporation, excepting only orders or process of courts of law, and is hereby
expressly authorized to comply with and obey orders, judgments, or decrees of
any court. In case Escrow Agent obeys or complies with any such order, judgment,
or decree of any court, Escrow Agent shall not be liable to any of the parties
hereto or to any other person, firm, or corporation by reason of such
compliance, notwithstanding any such order, judgment, or decree being
subsequently reversed, modified, annulled, set aside, vacated, or found to have
been entered without jurisdiction.
          (j) Escrow Agent shall not be liable in any respect on account of the
identity, authority, or rights of the parties executing or delivering or
purporting to execute or deliver this Agreement or any documents or papers
deposited or called for hereunder.
          (k) Escrow Agent shall not be liable for the outlawing of any rights
under any statute of limitations with respect to these Joint Escrow Instructions
or any documents deposited with Escrow Agent.
          (l) Escrow Agent’s responsibilities as Escrow Agent hereunder shall
terminate if Escrow Agent shall cease to be the Secretary of the Company or if
Escrow Agent shall resign by written notice to each party. In the event of any
such termination, the Company may appoint any officer or assistant officer of
the Company or other person who in the future assumes the position of Secretary
for the Company as successor Escrow Agent and you hereby

4



--------------------------------------------------------------------------------



 



confirm the appointment of such successor or successors as your attorney-in-fact
and agent to the full extent of such successor Escrow Agent’s appointment.
          (m) If Escrow Agent reasonably requires other or further instruments
in connection with these Joint Escrow Instructions or obligations in respect
hereto, the necessary parties hereto shall join in furnishing such instruments.
          (n) It is understood and agreed that should any dispute arise with
respect to the delivery and/or ownership or right of possession of the
securities, Escrow Agent is authorized and directed to retain in its possession
without liability to anyone all or any part of said securities until such
dispute shall have been settled either by mutual written agreement of the
parties concerned or by a final order, decree, or judgment of a court of
competent jurisdiction after the time for appeal has expired and no appeal has
been perfected, but Escrow Agent shall be under no duty whatsoever to institute
or defend any such proceedings.
          (o) By signing this Agreement below Escrow Agent becomes a party
hereto only for the purpose of said Joint Escrow Instructions in this Section 9;
Escrow Agent does not become a party to any other rights and obligations of this
Agreement apart from those in this Section 9.
          (p) Escrow Agent shall be entitled to employ such legal counsel and
other experts as Escrow Agent may deem necessary properly to advise Escrow Agent
in connection with Escrow Agent’s obligations hereunder. Escrow Agent may rely
upon the advice of such counsel, and may pay such counsel reasonable
compensation therefor. The Company shall be responsible for all fees generated
by such legal counsel in connection with Escrow Agent’s obligations hereunder.
          (q) These Joint Escrow Instructions set forth in this Section 9 shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns. It is understood and agreed that
references to “Escrow Agent” or “Escrow Agent’s” herein refer to the original
Escrow Agent and to any and all successor Escrow Agents. It is understood and
agreed that the Company may at any time or from time to time assign its rights
under the Agreement and these Joint Escrow Instructions in whole or in part.
     10. Execution of Documents. You hereby acknowledge and agree that the
manner selected by the Company by which you indicate your consent to your Grant
Notice is also deemed to be your execution of your Grant Notice and of this
Agreement. You further agree that such manner of indicating consent may be
relied upon as your signature for establishing your execution of any documents
to be executed in the future in connection with your Award.
     11. Irrevocable Power of Attorney. You constitute and appoint the Company’s
Secretary as attorney-in-fact and agent to transfer said Common Stock on the
books of the Company with full power of substitution in the premises, and to
execute with respect to such securities and other property all documents of
assignment and/or transfer and all stock certificates necessary or appropriate
to make all securities negotiable and complete any transaction herein
contemplated. This is a special power of attorney coupled with an interest

5



--------------------------------------------------------------------------------



 



(specifically, the Company’s underlying security interest in retaining the
shares of Common Stock in the event you do not perform the requisite services
for the Company), and is irrevocable and shall survive your death or legal
incapacity. This power of attorney is limited to the matters specified in this
Agreement.
     12. Rights as Stockholder. Subject to the provisions of this Agreement, you
shall have the right to exercise all rights and privileges of a stockholder of
the Company with respect to the shares deposited in the Joint Escrow. You shall
be deemed to be the holder of the shares for purposes of receiving any dividends
that may be paid with respect to such shares and for purposes of exercising any
voting rights relating to such shares, even if some or all of the shares are
Unvested Shares.
     13. Transfer Restrictions. In addition to any other limitation on transfer
created by applicable securities laws, you shall not sell, assign, hypothecate,
donate, encumber, or otherwise dispose of any interest in the Common Stock while
such shares of Common Stock are Unvested Shares or continue to be held in the
Joint Escrow; provided, however, that an interest in such shares may be
transferred pursuant to a qualified domestic relations order as defined in the
Internal Revenue Code of 1986, as amended (the “Code”) or Title I of the
Employee Retirement Income Security Act of 1974, as amended. After any Common
Stock has been released from the Joint Escrow, you shall not sell, assign,
hypothecate, donate, encumber, or otherwise dispose of any interest in the
Common Stock except in compliance with the provisions herein and applicable
securities laws. Notwithstanding the foregoing, by delivering written notice to
the Company, in a form satisfactory to the Company, you may designate a third
party who, in the event of your death, shall thereafter be entitled to receive
any distribution of Common Stock pursuant to this Agreement.
     14. Non-transferability of the Award. Your Award (except for Vested Shares
issued pursuant thereto) is not transferable except by will or by the laws of
descent and distribution. In the event of the termination of your Continuous
Service prior to the Closing Date, the closing contemplated in this Agreement
shall not occur.
     15. Restrictive Legends. The Common Stock issued under your Award shall be
endorsed with appropriate legends, if any, as determined by the Company.
     16. Award not a Service Contract. Your Award is not an employment or
service contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the Company
or any Affiliate, or on the part of the Company or any Affiliate to continue
such service. In addition, nothing in your Award shall obligate the Company or
any Affiliate, their respective stockholders, boards of directors, or employees
to continue any relationship that you might have as an Employee or Consultant of
the Company or any Affiliate.
     17. Withholding Obligations. At the time your Award is granted, or at any
time thereafter as requested by the Company, you hereby authorize withholding
from any amounts payable to you, or otherwise agree to make adequate provision
in cash for, any sums required to satisfy the federal, state, local and foreign
tax withholding obligations of the Company or any Affiliate, if any, which arise
in connection with your Award. In the Company’s sole discretion,

6



--------------------------------------------------------------------------------



 



the Company may elect, and you hereby authorize the Company, to withhold Vested
Shares in such amounts as the Company determines are necessary to satisfy your
obligation pursuant to the preceding sentence. Unless the tax withholding
obligations of the Company and/or any Affiliate are satisfied, the Company shall
have no obligation to deliver to you any Common Stock.
     18. Tax Consequences. You agree to review with your own tax advisors the
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement. You shall rely solely on such
advisors and not on any statements or representations of the Company or any of
its agents. You understand that you (and not the Company) shall be responsible
for your own tax liability that may arise as a result of this investment or the
transactions contemplated by this Agreement. You understand that Section 83 of
the Code taxes as ordinary income to you the fair market value of the shares of
Common Stock as of the date any restrictions on the shares lapse (that is, as of
the date on which part or all of the shares vest). In this context,
“restriction” includes the right of the Company to reacquire the shares pursuant
to its Reacquisition Right. You understand that you may elect to be taxed on the
fair market value of the shares at the time the shares are acquired rather than
when and as the Company’s Reacquisition Right expires by filing an election
under Section 83(b) of the Code with the Internal Revenue Service within thirty
(30) days after the date you acquire the shares pursuant to your Award. YOU
ACKNOWLEDGE THAT IT IS YOUR SOLE RESPONSIBILITY, AND NOT THE COMPANY’S, TO FILE
A TIMELY ELECTION UNDER CODE SECTION 83(b), EVEN IF YOU REQUEST THE COMPANY OR
ITS REPRESENTATIVES TO MAKE THE FILING ON YOUR BEHALF. You further acknowledge
that you are aware that should you file an election under Section 83(b) of the
Code and then subsequently forfeit the shares, you will not be able to report as
a loss the value of any shares forfeited and will not get a refund of any of the
tax paid.
     19. Notices. Any notice or request required or permitted hereunder shall be
given in writing to each of the other parties hereto and shall be deemed
effectively given on the earlier of (i) the date of personal delivery, including
delivery by express courier, or (ii) the date that is five (5) days after
deposit in the United States Post Office (whether or not actually received by
the addressee), by registered or certified mail with postage and fees prepaid,
addressed at the following addresses, or at such other address(es) as a party
may designate by ten (10) days’ advance written notice to each of the other
parties hereto:

         
 
  Company:   iPass Inc.
 
      Attn: General Counsel
 
      3800 Bridge Parkway
 
      Redwood Shores, California 94065
 
       
 
  Participant:   Your address as on file with the Company
 
      at the time notice is given
 
       
 
  Escrow Agent:   iPass Inc.
 
      Attn: Corporate Secretary
 
      3800 Bridge Parkway
 
      Redwood Shores, California 94065

7



--------------------------------------------------------------------------------



 



     20. Headings. The headings of the Sections in this Agreement are inserted
for convenience only and shall not be deemed to constitute a part of this
Agreement or to affect the meaning of this Agreement.
     21. Miscellaneous.
          (a) The rights and obligations of the Company under your Award shall
be transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by, the Company’s successors and assigns.
          (b) You agree upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of your Award.
          (c) You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award and fully understand all provisions of your
Award.
          (d) This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
          (e) All obligations of the Company under the Plan and this Agreement
shall be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company.
     22. Governing Plan Document. Your Award is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan shall control.
     23. Effect on Other Employee Benefit Plans. The value of the Award subject
to this Agreement shall not be included as compensation, earnings, salaries, or
other similar terms used when calculating benefits under any employee benefit
plan (other than the Plan) sponsored by the Company or any Affiliate except as
such plan otherwise expressly provides. The Company expressly reserves its
rights to amend, modify, or terminate any or all of the employee benefit plans
of the Company or any Affiliate.
     24. Choice of Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the law of the state of California without regard
to such state’s conflicts of laws rules.
     25. Severability. If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid.

8



--------------------------------------------------------------------------------



 



Any Section of this Agreement (or part of such a Section) so declared to be
unlawful or invalid shall, if possible, be construed in a manner which will give
effect to the terms of such Section or part of a Section to the fullest extent
possible while remaining lawful and valid.
     26. Other Documents. You hereby acknowledge receipt or the right to receive
a document providing the information required by Rule 428(b)(1) promulgated
under the Securities Act. In addition, you acknowledge receipt of the Company’s
Policy Against Trading on the Basis of Inside Information.
* * * * *
     This Restricted Stock Award Agreement shall be deemed to be signed by the
Company and the Participant upon the signing by the Participant of the
Restricted Stock Grant Notice to which it is attached.
     The Escrow Agent hereby acknowledges and accepts its rights and
responsibilities pursuant to Section 9, above.
                                                            
Escrow Agent

9



--------------------------------------------------------------------------------



 



iPass Inc.
2003 Equity Incentive Plan

Below Vice President Level
iPass Inc.
Restricted Stock Grant Notice
(2003 Equity Incentive Plan)
iPass Inc. (the “Company”), pursuant to Section 7(a) of the Company’s 2003
Equity Incentive Plan (the “Plan”), hereby awards to Participant the right to
acquire that number of shares of the Company’s Common Stock set forth below (the
“Award”). This Award shall be evidenced by a Restricted Stock Award Agreement
(the “Award Agreement”). This Award is subject to all of the terms and
conditions as set forth herein and in the applicable Award Agreement and the
Plan, each of which are attached hereto and incorporated herein in their
entirety.

             
 
  Participant:        
 
           
 
  Date of Grant:        
 
           
 
  Vesting Commencement Date:        
 
           
 
  Number of Shares Subject to Award:        
 
           
 
  Payment for Common Stock:   Participant’s services to the Company    

Vesting Schedule: The shares subject to the Award shall vest with respect to
1/4th of the shares on the date one year from the Vesting Commencement Date, and
with respect to the remaining shares in a series of three (3) equal annual
installments over the three (3)-year period measured from the first anniversary
of the Vesting Commencement Date; provided, however, that the Participant’s
Continuous Service has not terminated prior to each such vesting date. If shares
subject to the Award vest on a day that does not occur during a “window period,”
vesting may be delayed as provided in Section 4 of the Award Agreement.
Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this Restricted Stock Grant Notice, the Award
Agreement, and the Plan. Participant further acknowledges that as of the Date of
Grant, this Restricted Stock Grant Notice, the Award Agreement and the Plan set
forth the entire understanding between Participant and the Company regarding the
acquisition of the Common Stock pursuant to the Award specified above and
supersede all prior oral and written agreements on that subject with the
exception of (i) Awards previously granted and delivered to Participant under
the Plan, and (ii) the following agreements only:

                 
 
  Other Agreements:                      
 
                iPass Inc.       Participant
 
               
By:
                                  Signature       Signature
 
               
Title:
          Date:    
 
               
 
               
Date:
               
 
               
 
                Attachments: Restricted Stock Award Agreement, and 2003 Equity
Incentive Plan

 



--------------------------------------------------------------------------------



 



iPass Inc.
2003 Equity Incentive Plan
Restricted Stock Award Agreement
     Pursuant to the Restricted Stock Grant Notice (“Grant Notice”) and this
Restricted Stock Award Agreement (“Agreement”), iPass Inc. (the “Company”) has
awarded you (“Participant”) the right to acquire shares of Common Stock from the
Company pursuant to Section 7(a) of the Company’s 2003 Equity Incentive Plan
(the “Plan”) for the number of shares indicated in the Grant Notice
(collectively, the “Award”). The Award is granted in exchange for past or future
services to be rendered by you to the Company or an Affiliate. In the event
additional consideration is required by law so that the Common Stock acquired
under this Agreement is deemed fully paid and nonassessable, the Board shall
determine the amount and character of such additional consideration to be paid.
Defined terms not explicitly defined in this Agreement but defined in the Plan
shall have the same definitions as in the Plan.
     The details of your Award, in addition to those set forth in the Grant
Notice, are as follows.
     27. Acquisition of Shares. By signing the Grant Notice, you hereby agree to
acquire from the Company, and the Company hereby agrees to issue to you, the
aggregate number of shares of Common Stock specified in your Grant Notice for
the consideration set forth in Section 3 and subject to all of the terms and
conditions of the Award and the Plan. You may not acquire less than the
aggregate number of shares specified in the Grant Notice.
     28. Closing. Your acquisition of the shares shall be consummated as
follows:
          (a) You will acquire the shares by delivering your Grant Notice,
executed by you in the manner required by the Company, to the Corporate
Secretary of the Company, or to such other person as the Company may designate,
during regular business hours, on the date that you have executed the Grant
Notice (or at such other time and place as you and the Company may mutually
agree upon in writing) (the “Closing Date”) along with any consideration, other
than your past or future services, required to be delivered by you by law on the
Closing Date and such additional documents as the Company may then require.
          (b) The Company will direct the transfer agent for the Company to
deliver to the Escrow Agent pursuant to the terms of Section 9 below, the
certificate or certificates evidencing the shares of Common Stock being acquired
by you. You acknowledge and agree that any such shares may be held in book entry
form directly registered with the transfer agent or in such other form as the
Company may determine.
     29. Consideration. Unless otherwise required by law, the shares of Common
Stock to be delivered to you on the Closing Date shall be deemed paid, in whole
or in part in exchange for past and future services to be rendered to the
Company or an Affiliate in the amounts and to the extent required by law.

 



--------------------------------------------------------------------------------



 



     30. Vesting.
          (a) The shares will vest as provided in the Vesting Schedule set forth
in your Grant Notice, provided that vesting shall cease upon the termination of
your Continuous Service. Notwithstanding the foregoing, in the event that you
are subject to the Company’s Stock Trading By Officers, Directors, and Access
Employees policy (or any successor policy) and any shares covered by your Award
vest on a day (the “Original Vest Date”) that does not occur during a “window
period” applicable to you as determined by the Company in accordance with such
policy, then such shares shall not vest on such Original Vest Date and shall
instead vest on the earliest to occur of the following: (i) the first day of the
next “window period” applicable to you pursuant to such policy; (ii) your
Involuntary Termination Without Cause (as defined in Section 4(b) below) after
the Original Vest Date; or (iii) the day that is sixty (60) days after the
Original Vest Date. Shares acquired by you that have vested in accordance with
the Vesting Schedule set forth in the Grant Notice and this Section 4(a) or any
other provision of the Plan are “Vested Shares.” Shares acquired by you pursuant
to this Agreement that are not Vested Shares are “Unvested Shares.”
          (b) For purposes of this Agreement, “Involuntary Termination Without
Cause” shall mean the Company’s termination of your Continuous Service unless
such termination was on account of the occurrence of any of the following:
(i) your commission of any felony or any crime involving fraud, dishonesty or
moral turpitude; (ii) your attempted commission of, or participation in, a fraud
or act of dishonesty against the Company or an Affiliate; (iii) your
intentional, material violation of any material contract or agreement between
you and the Company or an Affiliate or any statutory duty owed to the Company or
an Affiliate; (iv) your unauthorized use or disclosure of confidential
information or trade secrets of the Company or an Affiliate; or (v) your gross
misconduct. The determination that your Continuous Service was terminated due to
an Involuntary Termination Without Cause shall be made by the Company in its
sole discretion. Any such determination by the Company for the purposes of this
Agreement shall have no effect upon any determination of the rights or
obligations of you or the Company for any other purpose.
     31. Right of Reacquisition. The Company shall simultaneously with the
termination of your Continuous Service automatically reacquire (the
“Reacquisition Right”) for no consideration all of the Unvested Shares, unless
the Company agrees to waive its Reacquisition Right as to some or all of the
Unvested Shares. Any such waiver shall be exercised by the Company by written
notice to you or your representative (with a copy to the Escrow Agent, as
defined below) within ninety (90) days after the termination of your Continuous
Service, and the Escrow Agent may then release to you the number of Unvested
Shares not being reacquired by the Company. If the Company does not waive its
reacquisition right as to all of the Unvested Shares, then upon such termination
of your Continuous Service, the Escrow Agent shall transfer to the Company the
number of Unvested Shares the Company is reacquiring. The Reacquisition Right
shall expire when all of the shares have become Vested Shares.
     32. Capitalization Changes. The number of shares of Common Stock subject to
your Award and referenced in your Grant Notice may be adjusted from time to time
for changes in capitalization pursuant to Section 11(a) of the Plan.

2



--------------------------------------------------------------------------------



 



     33. Certain Corporate Transactions. In the event of a Corporate Transaction
as defined in the Plan, the Reacquisition Right may be assigned by the Company
to the successor of the Company (or such successor’s parent corporation), if
any, in connection with such transaction. To the extent the Reacquisition Right
remains in effect following such transaction, it shall apply to the new capital
stock or other property received in exchange for the Common Stock in
consummation of the transaction, but only to the extent the Common Stock was at
the time covered by such right.
     34. Securities Law Compliance. You may not be issued any Common Stock under
your Award unless the shares of Common Stock are either (i) then registered
under the Securities Act of 1933, as amended (the “Securities Act”), or (ii) the
Company has determined that such issuance would be exempt from the registration
requirements of the Securities Act. Your Award must also comply with other
applicable laws and regulations governing the Award, and you shall not receive
such Common Stock if the Company determines that such receipt would not be in
material compliance with such laws and regulations.
     35. Escrow of Unvested Common Stock. As security for your faithful
performance of the terms of this Agreement and to insure the availability for
delivery of your Common Stock upon execution of the Reacquisition Right provided
in Section 5, above, you agree to the following “Joint Escrow” and “Joint Escrow
Instructions,” and you and the Company hereby authorize and direct the Corporate
Secretary of the Company or the Corporate Secretary’s designee (“Escrow Agent”)
to hold the documents delivered to Escrow Agent pursuant to the terms of this
Agreement and of your Grant Notice, in accordance with the following Joint
Escrow Instructions:
          (r) In the event you cease your Continuous Service, the Company shall
pursuant to the Reacquisition Right, automatically reacquire for no
consideration all Unvested Shares, as of the date of such termination, unless
the Company elects to waive such right as to some or all of the Unvested Shares.
If the Company (or its assignee) elects to waive the Reacquisition Right, the
Company or its assignee will give you and Escrow Agent a written notice
specifying the number of shares of stock not to be reacquired. You and the
Company hereby irrevocably authorize and direct Escrow Agent to close the
transaction contemplated by such notice as soon as practicable following the
date of termination of service in accordance with the terms of this Agreement
and the notice of waiver, if any.
          (s) Vested Shares shall be delivered to you upon your request given in
the manner provided in Section 19 for providing notice.
          (t) At any closing involving the transfer or delivery of some or all
of the property subject to the Grant Notice and this Agreement, Escrow Agent is
directed (i) to date any stock assignments necessary for the transfer in
question, (ii) to fill in the number of shares being transferred, and (iii) to
deliver same, together with the certificate, if any, evidencing the shares of
Common Stock to be transferred, to you or the Company, as applicable.
          (u) You irrevocably authorize the Company to deposit with Escrow Agent
the certificates, if any, evidencing shares of Common Stock to be held by Escrow
Agent hereunder and any additions and substitutions to said shares as specified
in this Agreement. You do hereby

3



--------------------------------------------------------------------------------



 



irrevocably constitute and appoint Escrow Agent as your attorney-in-fact and
agent for the term of this escrow to execute with respect to such securities and
other property all documents of assignment and/or transfer and all stock
certificates necessary or appropriate to make all securities negotiable and
complete any transaction herein contemplated.
          (v) This escrow shall terminate upon the expiration or application in
full of the Reacquisition Right, whichever occurs first, and the completion of
the tasks contemplated by these Joint Escrow Instructions.
          (w) If at the time of termination of this escrow, Escrow Agent should
have in its possession any documents, securities, or other property belonging to
you, Escrow Agent shall deliver all of same to you and shall be discharged of
all further obligations hereunder.
          (x) Except as otherwise provided in these Joint Escrow Instructions,
Escrow Agent’s duties hereunder may be altered, amended, modified, or revoked
only by a writing signed by all of the parties hereto.
          (y) Escrow Agent shall be obligated only for the performance of such
duties as are specifically set forth herein and may rely and shall be protected
in relying or refraining from acting on any instrument reasonably believed by
Escrow Agent to be genuine and to have been signed or presented by the proper
party or parties or their assignees. Escrow Agent shall not be personally liable
for any act Escrow Agent may do or omit to do hereunder as Escrow Agent or as
attorney-in-fact for you while acting in good faith and any act done or omitted
by Escrow Agent pursuant to the advice of Escrow Agent’s own attorneys shall be
conclusive evidence of such good faith.
          (z) Escrow Agent is hereby expressly authorized to disregard any and
all warnings given by any of the parties hereto or by any other person or
corporation, excepting only orders or process of courts of law, and is hereby
expressly authorized to comply with and obey orders, judgments, or decrees of
any court. In case Escrow Agent obeys or complies with any such order, judgment,
or decree of any court, Escrow Agent shall not be liable to any of the parties
hereto or to any other person, firm, or corporation by reason of such
compliance, notwithstanding any such order, judgment, or decree being
subsequently reversed, modified, annulled, set aside, vacated, or found to have
been entered without jurisdiction.
          (aa) Escrow Agent shall not be liable in any respect on account of the
identity, authority, or rights of the parties executing or delivering or
purporting to execute or deliver this Agreement or any documents or papers
deposited or called for hereunder.
          (bb) Escrow Agent shall not be liable for the outlawing of any rights
under any statute of limitations with respect to these Joint Escrow Instructions
or any documents deposited with Escrow Agent.
          (cc) Escrow Agent’s responsibilities as Escrow Agent hereunder shall
terminate if Escrow Agent shall cease to be the Secretary of the Company or if
Escrow Agent shall resign by written notice to each party. In the event of any
such termination, the Company may appoint any officer or assistant officer of
the Company or other person who in the future assumes the position of Secretary
for the Company as successor Escrow Agent and you hereby

4



--------------------------------------------------------------------------------



 



confirm the appointment of such successor or successors as your attorney-in-fact
and agent to the full extent of such successor Escrow Agent’s appointment.
          (dd) If Escrow Agent reasonably requires other or further instruments
in connection with these Joint Escrow Instructions or obligations in respect
hereto, the necessary parties hereto shall join in furnishing such instruments.
          (ee) It is understood and agreed that should any dispute arise with
respect to the delivery and/or ownership or right of possession of the
securities, Escrow Agent is authorized and directed to retain in its possession
without liability to anyone all or any part of said securities until such
dispute shall have been settled either by mutual written agreement of the
parties concerned or by a final order, decree, or judgment of a court of
competent jurisdiction after the time for appeal has expired and no appeal has
been perfected, but Escrow Agent shall be under no duty whatsoever to institute
or defend any such proceedings.
          (ff) By signing this Agreement below Escrow Agent becomes a party
hereto only for the purpose of said Joint Escrow Instructions in this Section 9;
Escrow Agent does not become a party to any other rights and obligations of this
Agreement apart from those in this Section 9.
          (gg) Escrow Agent shall be entitled to employ such legal counsel and
other experts as Escrow Agent may deem necessary properly to advise Escrow Agent
in connection with Escrow Agent’s obligations hereunder. Escrow Agent may rely
upon the advice of such counsel, and may pay such counsel reasonable
compensation therefor. The Company shall be responsible for all fees generated
by such legal counsel in connection with Escrow Agent’s obligations hereunder.
          (hh) These Joint Escrow Instructions set forth in this Section 9 shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns. It is understood and agreed that
references to “Escrow Agent” or “Escrow Agent’s” herein refer to the original
Escrow Agent and to any and all successor Escrow Agents. It is understood and
agreed that the Company may at any time or from time to time assign its rights
under the Agreement and these Joint Escrow Instructions in whole or in part.
     36. Execution of Documents. You hereby acknowledge and agree that the
manner selected by the Company by which you indicate your consent to your Grant
Notice is also deemed to be your execution of your Grant Notice and of this
Agreement. You further agree that such manner of indicating consent may be
relied upon as your signature for establishing your execution of any documents
to be executed in the future in connection with your Award.
     37. Irrevocable Power of Attorney. You constitute and appoint the Company’s
Secretary as attorney-in-fact and agent to transfer said Common Stock on the
books of the Company with full power of substitution in the premises, and to
execute with respect to such securities and other property all documents of
assignment and/or transfer and all stock certificates necessary or appropriate
to make all securities negotiable and complete any transaction herein
contemplated. This is a special power of attorney coupled with an interest

5



--------------------------------------------------------------------------------



 



(specifically, the Company’s underlying security interest in retaining the
shares of Common Stock in the event you do not perform the requisite services
for the Company), and is irrevocable and shall survive your death or legal
incapacity. This power of attorney is limited to the matters specified in this
Agreement.
     38. Rights as Stockholder. Subject to the provisions of this Agreement, you
shall have the right to exercise all rights and privileges of a stockholder of
the Company with respect to the shares deposited in the Joint Escrow. You shall
be deemed to be the holder of the shares for purposes of receiving any dividends
that may be paid with respect to such shares and for purposes of exercising any
voting rights relating to such shares, even if some or all of the shares are
Unvested Shares.
     39. Transfer Restrictions. In addition to any other limitation on transfer
created by applicable securities laws, you shall not sell, assign, hypothecate,
donate, encumber, or otherwise dispose of any interest in the Common Stock while
such shares of Common Stock are Unvested Shares or continue to be held in the
Joint Escrow; provided, however, that an interest in such shares may be
transferred pursuant to a qualified domestic relations order as defined in the
Internal Revenue Code of 1986, as amended (the “Code”) or Title I of the
Employee Retirement Income Security Act of 1974, as amended. After any Common
Stock has been released from the Joint Escrow, you shall not sell, assign,
hypothecate, donate, encumber, or otherwise dispose of any interest in the
Common Stock except in compliance with the provisions herein and applicable
securities laws. Notwithstanding the foregoing, by delivering written notice to
the Company, in a form satisfactory to the Company, you may designate a third
party who, in the event of your death, shall thereafter be entitled to receive
any distribution of Common Stock pursuant to this Agreement.
     40. Non-transferability of the Award. Your Award (except for Vested Shares
issued pursuant thereto) is not transferable except by will or by the laws of
descent and distribution. In the event of the termination of your Continuous
Service prior to the Closing Date, the closing contemplated in this Agreement
shall not occur.
     41. Restrictive Legends. The Common Stock issued under your Award shall be
endorsed with appropriate legends, if any, as determined by the Company.
     42. Award not a Service Contract. Your Award is not an employment or
service contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the Company
or any Affiliate, or on the part of the Company or any Affiliate to continue
such service. In addition, nothing in your Award shall obligate the Company or
any Affiliate, their respective stockholders, boards of directors, or employees
to continue any relationship that you might have as an Employee or Consultant of
the Company or any Affiliate.
     43. Withholding Obligations. At the time your Award is granted, or at any
time thereafter as requested by the Company, you hereby authorize withholding
from any amounts payable to you, or otherwise agree to make adequate provision
in cash for, any sums required to satisfy the federal, state, local and foreign
tax withholding obligations of the Company or any Affiliate, if any, which arise
in connection with your Award. In the Company’s sole discretion,

6



--------------------------------------------------------------------------------



 



the Company may elect, and you hereby authorize the Company, to withhold Vested
Shares in such amounts as the Company determines are necessary to satisfy your
obligation pursuant to the preceding sentence. Unless the tax withholding
obligations of the Company and/or any Affiliate are satisfied, the Company shall
have no obligation to deliver to you any Common Stock.
     44. Tax Consequences. You agree to review with your own tax advisors the
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement. You shall rely solely on such
advisors and not on any statements or representations of the Company or any of
its agents. You understand that you (and not the Company) shall be responsible
for your own tax liability that may arise as a result of this investment or the
transactions contemplated by this Agreement. You understand that Section 83 of
the Code taxes as ordinary income to you the fair market value of the shares of
Common Stock as of the date any restrictions on the shares lapse (that is, as of
the date on which part or all of the shares vest). In this context,
“restriction” includes the right of the Company to reacquire the shares pursuant
to its Reacquisition Right. You understand that you may elect to be taxed on the
fair market value of the shares at the time the shares are acquired rather than
when and as the Company’s Reacquisition Right expires by filing an election
under Section 83(b) of the Code with the Internal Revenue Service within thirty
(30) days after the date you acquire the shares pursuant to your Award. YOU
ACKNOWLEDGE THAT IT IS YOUR SOLE RESPONSIBILITY, AND NOT THE COMPANY’S, TO FILE
A TIMELY ELECTION UNDER CODE SECTION 83(b), EVEN IF YOU REQUEST THE COMPANY OR
ITS REPRESENTATIVES TO MAKE THE FILING ON YOUR BEHALF. You further acknowledge
that you are aware that should you file an election under Section 83(b) of the
Code and then subsequently forfeit the shares, you will not be able to report as
a loss the value of any shares forfeited and will not get a refund of any of the
tax paid.
     45. Notices. Any notice or request required or permitted hereunder shall be
given in writing to each of the other parties hereto and shall be deemed
effectively given on the earlier of (i) the date of personal delivery, including
delivery by express courier, or (ii) the date that is five (5) days after
deposit in the United States Post Office (whether or not actually received by
the addressee), by registered or certified mail with postage and fees prepaid,
addressed at the following addresses, or at such other address(es) as a party
may designate by ten (10) days’ advance written notice to each of the other
parties hereto:

         
 
  Company:   iPass Inc.
 
      Attn: General Counsel
 
      3800 Bridge Parkway
 
      Redwood Shores, California 94065
 
       
 
  Participant:   Your address as on file with the Company
 
      at the time notice is given
 
       
 
  Escrow Agent:   iPass Inc.
 
      Attn: Corporate Secretary
 
      3800 Bridge Parkway
 
      Redwood Shores, California 94065

7



--------------------------------------------------------------------------------



 



     46. Headings. The headings of the Sections in this Agreement are inserted
for convenience only and shall not be deemed to constitute a part of this
Agreement or to affect the meaning of this Agreement.
     47. Miscellaneous.
          (a) The rights and obligations of the Company under your Award shall
be transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by, the Company’s successors and assigns.
          (b) You agree upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of your Award.
          (c) You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award and fully understand all provisions of your
Award.
          (d) This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
          (e) All obligations of the Company under the Plan and this Agreement
shall be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company.
     48. Governing Plan Document. Your Award is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan shall control.
     49. Effect on Other Employee Benefit Plans. The value of the Award subject
to this Agreement shall not be included as compensation, earnings, salaries, or
other similar terms used when calculating benefits under any employee benefit
plan (other than the Plan) sponsored by the Company or any Affiliate except as
such plan otherwise expressly provides. The Company expressly reserves its
rights to amend, modify, or terminate any or all of the employee benefit plans
of the Company or any Affiliate.
     50. Choice of Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the law of the state of California without regard
to such state’s conflicts of laws rules.
     51. Severability. If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid.

8



--------------------------------------------------------------------------------



 



Any Section of this Agreement (or part of such a Section) so declared to be
unlawful or invalid shall, if possible, be construed in a manner which will give
effect to the terms of such Section or part of a Section to the fullest extent
possible while remaining lawful and valid.
     52. Other Documents. You hereby acknowledge receipt or the right to receive
a document providing the information required by Rule 428(b)(1) promulgated
under the Securities Act. In addition, you acknowledge receipt of the Company’s
Policy Against Trading on the Basis of Inside Information.
* * * * *
     This Restricted Stock Award Agreement shall be deemed to be signed by the
Company and the Participant upon the signing by the Participant of the
Restricted Stock Grant Notice to which it is attached.
     The Escrow Agent hereby acknowledges and accepts its rights and
responsibilities pursuant to Section 9, above.
                                                            
Escrow Agent

9